PER CURIAM.
Motion for leave to appeal granted, and the following question certified: Was it competent and,, proper for the respondent to allege and prove upon the trial of this proceeding, in defense thereof, that the judgment obtained by Martin Devoy against William Wermuth was assigned to Ebenezer Wermuth prior to the issuance by him of the execution under which the respondent’s real property was sold; and had the county judge jurisdiction to try that question 'and determine the validity of the execution sale thereunder?